Exhibit 10.3

 

GUARANTY FEE AGREEMENT

 

This Guaranty Fee Agreement (this “Agreement”) sets forth the terms of a
guaranty fee arrangement entered into and made effective as of February 3, 2016
(“the Effective Date”) by and between the Guarantor, as defined below, and
Determine, Inc., a Delaware corporation formerly known as Selectica, Inc. (the
“Company” and, collectively with the Guarantor, the “Parties” and each a
“Party”).

 

RECITALS

 

WHEREAS, pursuant to the Limited Guaranty, dated of even date herewith (the
“Guaranty”), entered into by Alliance Semiconductor Corporation (the
“Guarantor”), the Company and Western Alliance Bank, as successor in interest to
Bridge Bank, National Association (“Lender”), the Guarantor agreed to serve as a
limited guarantor of $3 million of the Company’s loan from Lender made pursuant
to the Amended and Restated Business Financing Agreement, dated as of July 25,
2014, as amended (the “Credit Agreement”), between the Company and Lender, as
such guaranteed amount may be reduced in accordance with the terms of the
Guaranty (such guaranteed amount as is in effect on any specific date during the
term of this Agreement, the “Guaranteed Amount”);

 

WHEREAS, the Guaranty was entered into to satisfy certain conditions for Lender
to lend additional funds to the Company under the Credit Agreement; and

 

WHEREAS, the Guarantor has agreed to guarantee the payment obligations of the
Company with respect to the Guaranteed Amount under the Credit Agreement, and in
consideration thereof, the Company has agreed to pay the Guarantor an arm’s
length guaranty fee, as described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Parties hereto agree as follows:

 

1.     Guaranty Fees.

 

(a)     Commitment Fee. In consideration of the Guaranty, the Company shall pay
the Guarantor a commitment fee of $100,000 (the “Commitment Fee”), payable in
cash within five (5) business days following the date of termination or
expiration of this Agreement (the date of such payment, the “Payment Date”). The
Commitment Fee shall accrue, without interest, on the Effective Date.

 

(b)     Monthly Fee. During the term of this Agreement, the Company shall pay
the Guarantor a monthly fee calculated as follows:

 

(i)     Prior to the date that the Company draws down the Guaranteed Amount
under the Credit Agreement (the “Draw Date”), the monthly fee shall be equal to
(A) 0.5% of the Guaranteed Amount for months (including partial months) 1
through 12 following the Effective Date (including the month in which the
Effective Date falls) and (B) 0.75% of the Guaranteed Amount for months 13
through 24 following the Effective Date (the “Pre-Draw Date Monthly Fee”); and

 

(ii)     Following the Draw Date, the monthly fee shall be increased to equal
(A) 1.0% of the Guaranteed Amount for months (including partial months) 1
through 12 following the Effective Date and (B) 1.5% of the Guaranteed Amount
for months 13 through 24 following the Effective Date (the “Post-Draw Date
Monthly Fee” and, together with the Pre-Draw Date Monthly Fee, the “Monthly
Fee”). For the sake of clarity, following the Draw Date, the Company shall have
no obligation to make up the difference between the Pre-Draw Date Monthly Fee
and Post-Draw Date Monthly Fee for the months elapsed prior to the Draw Date.

 

(iii)     The aggregate amount of the Monthly Fees shall be payable in cash on
the Payment Date. The applicable Monthly Fees shall accrue, without interest, on
the first business day of each month during the term of this Agreement.

 

 
1

--------------------------------------------------------------------------------

 

 

2.     Term. The term of this Agreement shall begin on the Effective Date and
shall automatically terminate upon the expiration or termination of the
Guaranty.

 

3.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to the
principles of conflicts of laws of any jurisdiction).

 

4.     Severability. If any provision in this Agreement shall be found or be
held to be invalid or unenforceable, then the meaning of said provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties shall use good faith efforts
to negotiate a substitute, valid and enforceable provision or agreement that
most nearly affects the Parties’ intent in entering into this Agreement.

 

5.     Successors and Assigns. This Agreement, and the obligations and rights of
the Parties hereunder, shall be binding upon and inure to the benefit of the
Parties’ respective heirs, personal representatives, successors and assigns.

 

6.     Assignment. The Company may not assign this Agreement, its rights or
responsibilities hereunder, without the prior written authorization of the
Guarantor. Any assignment in derogation of the foregoing shall be void.

 

7.     Amendment. This Agreement may not be amended or modified, nor may any of
its terms be waived, except by written instruments signed by the Company and the
Guarantor.

 

8.     Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient (a) upon receipt, when delivered
personally or by courier, (b) the next business day after sent, when sent by
overnight delivery service, (c) upon delivery if given by electronic mail during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, or (d) three (3) business days
after being deposited in the U.S. mail as certified or registered mail, return
receipt requested, with postage prepaid, if in each instance such notice is
addressed to the party to be notified at such Party’s address as set forth on
the signature pages hereto or as subsequently modified by written notice.

 

9.     Sufficiency of Consideration. The Parties jointly and severally
represent, warrant and covenant that each has received full and sufficient
consideration for all grants made and obligations undertaken, in this Agreement.

 

10.     Taxes. Each Party hereto shall be responsible for any and all taxes
levied as a result of the performance of each Party’s respective activities
under this Agreement.

 

11.     Entire Agreement. This Agreement, along with the Guaranty, shall
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and thereof, and any and all other written or
oral agreements existing between the Parties hereto are expressly canceled.

 

12.     Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.

 

13.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Guaranty Fee Agreement has been duly executed as of the
date first set forth above:

 

 

 

“Company”

 

 

 

DETERMINE, INC.

   

 

 

 

By:

   

 

Name: John K. Nolan

Title: Chief Financial Officer

 

 

 

Address for notices:

 

 

 

Determine, Inc.

2121 South El Camino Real, 10th Floor

San Mateo, CA 94403

Attention: John K. Nolan

Fax: (650) 532-1540

E-mail: jnolan@determine.com

 

 

 

With a copy to:

 

 

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, CA 94303

Attention: Eric Wang

Fax: (650) 687-1205

E-mail: eric.wang@dlapiper.com

 

 

 

 

 

“Guarantor”

 

 

 

ALLIANCE SEMICONDUCTOR CORPORATION

 

 

      By:      

Name:

Title:

     

Address for notices:

     

10755 Scripps Poway Pkwy, #302

San Diego, CA 92131

Attention: Alan B. Howe, Interim CEO

     

With a copy to:

      O’Melveny & Myers, LLP



Two Embarcadero Center, 28th Floor

San Francisco, CA 94111

Attention: Brophy Christensen

Fax: (415) 984-8701

E-mail: bchristensen@omm.com

 